Exhibit 10.3

 

LOGO [g560178image001.jpg]

 

Award Recipient: «Name»    Grant Date:         May 15, 2013

Dear «AutoMergeField»:

 

 

  Re: Long-Term Executive Cash Incentive Award—Fiscal Year 2014

I am pleased to inform you that Spartan Stores, Inc. (“Spartan”) has awarded to
you the opportunity to earn multi-year cash incentive compensation under the
Executive Cash Incentive Plan of 2010 (the “Plan”) as described in this letter.
By accepting this award, you agree that the award is subject to the terms and
conditions of this letter and the Plan (which are incorporated into this letter
by reference). If there is any conflict between the terms of the Plan and this
letter, the terms of the Plan will control. Capitalized terms not defined in
this letter have the meanings given to them in the Plan.

1. Target Award Amount. Your threshold, target, and maximum Long-Term Cash
Incentive Award opportunity will be communicated to you separately. As discussed
in more detail below, your Long-Term Cash Incentive Award, if any, will be paid
if Spartan achieves at least the threshold levels of performance specified by
the Compensation Committee in the Performance Period and you satisfy the other
requirements discussed in this letter.

2. Performance Measurement and Performance Period. The amount of the Long-Term
Cash Incentive Award paid to you will be determined by Spartan’s performance
with respect to two Performance Measurements: Earnings Per Share (“EPS”) and
Return on Invested Capital (“ROIC”). Sixty percent (60%) of your Long-Term Cash
Incentive Award will be determined by Spartan’s EPS performance, and forty
percent (40%) of your Long-Term Cash Incentive Award will be determined by
Spartan’s ROIC performance, in each case for the fiscal year ending March 26,
2016 (“FYE 2016”). The award is summarized on the following table:



--------------------------------------------------------------------------------

Performance

Measurement

 

Percentage of Long-Term

Cash Incentive Award

  Performance Period EPS*   60%   FYE 2016 ROIC**   40%   FYE 2016

 

* For this measurement, EPS means Diluted Earnings per Share on a Consolidated
Net Earnings basis for performance for FYE 2016.

 

** For this measurement, ROIC means operating profit after tax, adjusted for
asset impairment, exit costs and LIFO expense, divided by total invested capital
(total assets plus LIFO reserve less cash and non-interest bearing current
liabilities) for performance for FYE 2016.

3. Performance Goals and Payouts. Your Long-Term Cash Incentive Award will be
determined according to the matrix presented below. The levels of performance
for EPS and ROIC have been established by the Compensation Committee and will be
communicated to you separately. No Long-Term Cash Incentive Award will be paid
unless Spartan achieves the threshold level of performance for at least one of
the Performance Measurements.

Earnings Per Share

 

Level  

Performance

% of EPS Goal

 

Payout

% of Target

—  

       <80%       0.0%

Threshold

         80%     10.0%

—  

         85%     32.5%

—  

         90%     55.0%

—  

         95%     77.5%

Target

       100%   100.0%

—  

       104%   125.0%

—  

       108%   150.0%

—  

       112%   175.0%

Maximum

  ³116.3%   200.0%



--------------------------------------------------------------------------------

ROIC

 

Level  

Performance

% of ROIC Goal

 

Payout

% of Target

—  

    <92.0%       0.0%

Threshold

      92.0%     10.0%

—  

      94.0%     32.5%

—  

      96.0%     55.0%

—  

      98.0%     77.5%

Target

       100%   100.0%

—  

    102.5%   125.0%

—  

    105.0%   150.0%

Maximum

 

  107.5%

³110.0%

 

175.0%

200.0%

If Spartan’s actual performance achieved for either EPS or ROIC exceeds the
threshold level and falls between specified levels, then the percentage of the
Target Award that will be paid will be determined by interpolation. The
evaluation of EPS and ROIC performance will exclude the events or their effects
set forth in Section 5.3 (a) through (h) of the Plan.

4. No Additional Vesting Period. Your Long-Term Cash Incentive Award is earned
based on the value of EPS and ROIC for performance for FYE 2016. Each component
of your Long-Term Cash Incentive Award earned according to the matrix above, if
any, will not be subject to any additional vesting period following this
Performance Period. However, you must remain employed by Spartan or one of its
subsidiaries until payment after the Performance Period, except as set forth in
this letter and the Plan. Both EPS and ROIC components will be measured for
performance for FYE 2016 for determination of award amount against performance
levels set forth above. Except as provided by the Plan and the terms of this
letter, your Long-Term Cash Incentive Award, even if earned, will be forfeited
if your employment terminates prior to the payment date.

5. Effect of Termination of Employment. Except as provided in this Section 5 and
Section 6 below, if your employment with Spartan is terminated for any reason,
you will forfeit any(a) unearned Long-Term Cash Incentive Award; and (b) earned
but unpaid Long Term Cash Incentive Award. If your employment with Spartan
terminates for retirement, death or total disability your eligibility for a
Long-Term Cash Incentive Award will be determined in accordance with the
following table:



--------------------------------------------------------------------------------

Reason for

Termination

   Timing of Termination      More than 12 Months Remaining until the end of the
Performance Period    12 Months or Less Remaining until the end of the
Performance Period    After Performance Period but before payment date Death or
Total Disability    Your Target Award will be paid on a pro-rata basis based on
the number of full weeks you were employed during fiscal years 2014, 2015, and
2016. The Incentive Award will be paid no later than the 15th day of the third
month following the date of your death or total disability.    Following the
completion of the Performance Period, any earned Long-Term Cash Incentive Award
will be paid based on actual performance results on a pro-rata basis based on
the number of full weeks you were employed during fiscal years 2014, 2015, and
2016. The Incentive Award will be paid no later than the 15th day of the third
month following the date of the end of the Performance Period.    Any earned
Long-Term Cash Incentive Award will be paid in full no
later than the 15th day of the third month following the date of your death or
total disability. Retirement    Your Long-Term Cash Incentive Award, if any,
will be the amount you would have earned had you remained employed with Spartan
until the end of the Performance Period based on actual performance results,
paid on a pro-rated basis for the number of full weeks you were employed during
fiscal years 2014, 2015, and 2016. The Incentive Award will be paid no later
than the 15th day of the third month following the date of the end of the
Performance Period.    Your Long-Term Cash Incentive Award, if any, will be the
amount you would have earned had you remained employed with Spartan until the
end of the Performance Period based on actual performance results, paid on a
pro-rated basis for the number of full weeks you were employed during fiscal
years 2014, 2015, and 2016. The Incentive Award will be paid no later than the
15th day of the third month following the date of the end of the Performance
Period.    Any earned Long-Term Cash Incentive Award will be paid in full no
later than the 15th day of the third month following the date of your
retirement.



--------------------------------------------------------------------------------

6. Change in Control.

(a) Before the end of the Performance Period. Upon a Change in Control of
Spartan Stores (as defined in the Spartan Stores, Inc. Supplemental Executive
Retirement Plan) before the end of the Performance Period, you will earn an
Incentive Award equal to the greater of the Target Award or the projected
Incentive Award (with the projected Incentive Award to be calculated by
estimating the Company’s expected performance with respect to EPS and ROIC for
FYE 2016 based on the Company’s performance in the then-current fiscal year as
of the date of the Change in Control projected out through FYE 2016), to be paid
on a pro-rata basis for the number of full weeks completed from the beginning of
fiscal 2014 until the end of the Performance Period prior to the Change in
Control. The Incentive Award will be paid no later than the 15th day of the
third month following the Change in Control.

(b) After Performance Period. Upon a Change in Control following the Performance
Period, any earned Incentive Award will be payable in full upon the earliest to
occur of the termination of your employment for any reason, or the date that is
the 15th day of the third month following the Change in Control.

7. Executive Severance Agreement. The Long-Term Cash Incentive Award opportunity
described in this letter is not subject to the provisions of your Executive
Severance Agreement with the Company. In the event of a Change in Control, your
right to receive any portion of the Long-Term Cash Incentive Award described in
this letter will be governed exclusively by the terms and conditions of this
letter, and you will not receive any additional payment for the Long-Term Cash
Incentive Award under your Executive Severance Agreement.

8. Annual Incentive Award. You will be separately notified of your eligibility
to earn an annual incentive award for Fiscal 2014.

9. Compensation Committee Authority and Discretion. The Plan is administered and
interpreted by the Compensation Committee of the Board of Directors. Although
the Committee has authority to exercise reasonable discretion to interpret the
Plan and the performance goals, it may not amend or waive any performance goal
after the 90th day of fiscal 2014. The Committee has no authority or discretion
to increase any Long-Term Cash Incentive Award.

10. Withholding. Spartan is entitled to withhold and deduct from your future
wages (or from other amounts that may be due and owing to you from Spartan), or
make other arrangements for the collection of, all legally required amounts
necessary to satisfy any and all federal, state, local and foreign withholding
and employment-related tax requirements attributable to a Long-Term Cash
Incentive Award.

11. Miscellaneous.

 

5



--------------------------------------------------------------------------------

(a) This letter and your rights hereunder are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this letter, all of which shall be binding
upon you.

(b) The Board may terminate, amend, or modify the Plan in accordance with the
terms of the Plan.

(c) This letter and the Plan shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, successors and
permitted assigns. This letter agreement shall not be modified except in a
writing executed by you and Spartan.

(d) This letter shall be governed by, and construed in accordance with, the laws
of the state of Michigan.

 

Very truly yours,

/s/ Dennis Eidson

Dennis Eidson

President and Chief Executive Officer

Accepted and Agreed to:

 

 

                                                                 

«Name»

 

 

                                                         

Date